DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment and/or arguments submitted on 06/03/2022 is/are being considered by the examiner.
Claims 1-11, 13-19, 21-22 are pending:
Claims 21, 22 are new
Claims 12, 20 are canceled


Response to Arguments
Applicant’s arguments and/or amendments, with respect to claim objections have been fully considered and are persuasive.  The claim objections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to 35 USC 112a rejections have been fully considered and are persuasive.  The 35 USC 112a rejections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to 35 USC 103 art rejections by Black (WO 2005114013), in view of Banks (US 4,386,784) and Salm (US 9,611,753) have been fully considered and are persuasive.  The 35 USC 103 art rejections of record has been withdrawn. 
In particular the office was persuaded by Applicant’s arguments regarding Banks failing to teach a magnet embedded within the outer blade shroud ring, as Banks teaches magnets 34/36 to be both located in the outer static casing while a sealing fin 44 interfaces with magnetic powder 46 to produce the seal.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 06/03/2022 is/are being considered by the examiner.


Claim Interpretation - Language
Language and/or terms in the claims are interpreted as follows:
“about”
+/- 10% of a number, per the explicit definition in Para20
“clearance”
“spacing or gap between two or more components”, per the explicit definition in Para21 
“alnico magnets”
“they are permanent magnets that are primarily made up of a combination of aluminum (Al), nickel (Ni), and cobalt (Co) but may also include copper, iron and titanium.” as explicitly defined in Para44


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claim 1
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular “a first magnet embedded within the stationary component; a second magnet embedded within the rotating component; … wherein a cooling channel is defined in one of the stationary component or the rotating component, the cooling channel extending around one of the first magnet or the second magnet.” in combination with the remaining limitations of the claim.
Claim 13
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular “a plurality of first magnets embedded within the casing; a plurality of second magnets embedded within the shroud ring; … wherein a cooling channel is defined in one of the casing or the shroud ring, the cooling channel extending around one of the first magnet or the second magnet.” in combination with the remaining limitations of the claim.
Claims 2-11, 14-19, 21-22 are allowable based on dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093. The examiner can normally be reached M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S HUNTER, JR/Examiner, Art Unit 3745                                                                                                                                                                                                        
/Ninh H. Nguyen/Primary Examiner, Art Unit 3745